Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments, see Remarks, pages 12-13, filed April 21, 2021, with respect to claims 1, 6, 11, and 16 have been fully considered and are persuasive.  The rejection of claims 1, 6, 11, and 16 has been withdrawn. 


Allowable Subject Matter

Claims 1, 3-16, 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
            

       With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20190291488 to Mizuno discloses a non-transitory computer-readable recording medium storing computer-readable instructions for an information processing device,

        acquire first remaining amount information related to a remaining amount of colorant in a first-type printer from the first-type printer, wherein the first-type printer comprises a first print executing unit and a tank configured to store colorant supplied from a first cartridge to the first print executing unit (paragraph 32-35, 75-78; server acquires printer information including remaining sheet RN which is related to ink remaining amount from printers 100a-100c wherein printer 100a which is double-chamber (with a tank), printer information is received related to ink remaining amount; printer 100a includes tank that stores ink from first cartridge 200a as shown in Fig. 2a and first print execution unit 160);
        acquire second remaining amount information related to a remaining amount of colorant in a second-type primer from the second-type printer different from the first-type printer, wherein the second-type printer comprises a second print executing unit and does not comprise a tank configured to store colorant supplied from a second cartridge to the second print executing unit (paragraph 32-35, 50, 56,  75-78; server acquires printer information from printers 100a-100c wherein printer 100c which is single-chamber (with a tank), printer information is received (s110) including remaining sheet RN which is related to ink remaining amount; printer 100c does not include tank that stores ink as shown in Fig. 3a; second cartridge 200c and print execution unit 160), and each of the first-type printer and the second-type printer shifts from a printable state 
       display a remaining amount screen on a display unit of the information processing device using the acquired first remaining amount information and the acquired second remaining amount information, wherein the remaining amount screen includes a first remaining amount object which indicates the remaining amount of colorant in the first-type printer, and a second remaining amount object which indicates the remaining amount of colorant in the second-type printer (paragraph 98, 100, 103, 112-115; Fig. 9 shows display on server display 340 which include Ria2 (first remaining amount object) for the double-chamber printer (first type) and Ric (second remaining amount object) for single chamber (second type)),

          wherein the first remaining amount object includes a first cartridge object having a band shape which indicates a remaining amount of colorant in the first cartridge, and a tank object having a band shape which indicates a remaining amount of colorant in the tank (paragraph 86-87, 89, 98, 100, 103, 112-115; Fig. 9 shows display on server display 340 which include Ria2 (first remaining amount object) for the double-chamber printer (first type) which as shown in Fig. 9 includes Moa (a first cartridge object) with band shape for remaining amount of cartridge and SOa (tank object ) having band indicating remaining amount of chamber (tank); ),



         US Patent Application Publication Pub. No. US 20190163413 to Suzuki discloses the first remaining amount object having a first display manner is displayed in a case where the acquired first remaining amount information indicates that the remaining amount of colorant in the first cartridge is greater than zero (paragraph 118-125, 147-148; Fig. 7a shows first remaining object for printer having tank including remaining amount 101 for the cartridge and amount 102 for the tank; when cartridge amount 101 is greater than zero no special mark is displayed above object 101; acquiring remaining amount in step s30),
          the first remaining amount object having a second display manner different from the first display manner is displayed in a case where the acquired first remaining amount information indicates that the remaining amount of colorant in the first cartridge is zero and the remaining amount of colorant in the tank is greater than the unprintable remaining amount (paragraph 39; replacing when cartridge is empty (zero); paragraph 118-125; Fig. 7a shows first remaining object for printer having tank including remaining amount 101 for the cartridge and amount 102 for the tank; when cartridge amount 101 is zero (see cyan ink) and tank amount 102 is greater than zero (unprintable) special 
         the second remaining amount object having the first display manner is displayed in a case where the acquired second remaining amount information indicates that the remaining amount of colorant in the second cartridge is greater than the unprintable remaining amount (paragraph 137-140, 147-148; remaining amount information acquire in step s30; for printer without tank display is shown in Fig. 8a; for remaining amount 103 greater than zero (unprintable), no special mark is displayed above the object 103 (first display manner)), and 
          the second remaining amount object having the second display manner is displayed in a case where the acquired second remaining amount information indicates that the remaining amount of colorant in the second cartridge is the unprintable remaining amount (paragraph 137-140, 147-148; remaining amount information acquire in step s30; for printer without tank display is shown in Fig. 8a; for remaining amount 103 of cartridge is zero (unprintable), special mark “X” (second display manner) is displayed above the object 103 (second display manner) for the yellow ink in Fig. 8a).




       With regards to independent claim 16, see above Statement on Reasons for Allowance for claim 1 since claim 16 discloses limitations similar to claim 1. 






       In addition to the teachings of the claims 1 and 16 as a whole, the closest prior art of record failed to teach or suggest, 
       “wherein the first remaining amount object having the first display manner includes the first cartridge object being in a non-blinking state and the tank object being in a non-blinking state,
        the first remaining amount object having the second display manner includes the first cartridge object being in a first blinking state of blinking on a first cycle,
        the second remaining amount object having the first display manner includes the second cartridge object being in a non-blinking state, and
        the second remaining amount object having the second display manner includes the second cartridge object being in the first blinking state of blinking on the first cycle”

       Therefore, claims 3-11, 18-20 are allowable for depending on claims 1 and 16 respectively.




       With regards to independent claim 12, the closest prior art of US Patent Application Publication Pub. No. US to 20190291488 to Mizuno discloses a non-transitory computer-readable recording medium storing computer-readable instructions for an information processing device,
wherein the computer-readable instructions, when executed by a processor of the information processing device, cause the information processing device to (paragraph 7, 57-60; server 300 (information processing device) including program PG2 and memory 330 and CPU 310):
        acquire first remaining amount information related to a remaining amount of colorant in a first-type printer from the first-type printer, wherein the first-type printer comprises a first print executing unit and a tank configured to store colorant supplied from a first cartridge to the first print executing unit (paragraph 32-35, 75-78; server acquires printer information from printers 100a-100c wherein printer 100a which is double-chamber (with a tank), printer information is received related to ink remaining amount; printer 100a includes tank that stores ink from cartridge 200a as shown in Fig. 2a and print execution unit 160);

       display a remaining amount screen on a display unit of the information processing device using the acquired first remaining amount information and the acquired second remaining amount information, wherein the remaining amount screen includes a first remaining amount object which indicates the remaining amount of colorant in the first-type printer, and a second remaining amount object which indicates the remaining amount of colorant in the second-type printer (paragraph 98, 100, 103, 112-115; Fig. 9 shows display on server display 340 which include Ria2 (first remaining amount object) for the double-chamber printer (first type) and Ric (second remaining amount object) for single chamber (second type)),

         the second remaining amount object includes a second cartridge object having a band shape which indicates a remaining amount of colorant in the second cartridge (paragraph 98, 100, 103, 109, 112-115; Fig. 9 shows display on server display 340 which RIc (second remaining amount object) for single chamber (second type) having band and indicating remaining amount of cartridge 200c).

        US Patent Application Publication Pub. No. US 20190163413 to Suzuki discloses the first remaining amount object having a first display manner is displayed in a case where the acquired first remaining amount information indicates that the remaining amount of colorant in the first cartridge is greater than zero (paragraph 118-125, 147-148; Fig. 7a shows first remaining object for printer having tank including remaining amount 101 for the cartridge and amount 102 for the tank; when cartridge amount 101 is greater than zero no special mark is displayed above object 101; acquiring remaining amount in step s30),
is greater than the unprintable remaining amount (paragraph 137-140, 147-148; remaining amount information acquire in step s30; for printer without tank display is shown in Fig. 8a; for remaining amount 103 greater than zero (unprintable), no special mark is displayed above the object 103 (first display manner)).


         In addition to the teachings of the claim 12 as a whole, the closest prior art of record failed to teach or suggest, 
       “the first remaining amount object having a first display manner is displayed in a case where the acquired first remaining amount information indicates that the remaining amount of colorant in the first cartridge is greater than a first remaining amount,
         the first remaining amount object having a third display manner different from the first display manner is displayed in a case where the acquired first remaining amount information indicates that the remaining amount of colorant in the first cartridge is equal to or less than the first remaining amount and is greater than zero,
          the second remaining amount object having the first display manner is displayed in a case where the acquired second remaining amount information indicates that the remaining amount of colorant in the second cartridge is greater than a second remaining amount, and
         the second remaining amount object having the third display manner is displayed in a case where the acquired second remaining amount information indicates that the remaining amount of colorant in the second cartridge is equal to or less than the second remaining amount and is greater than the unprintable remaining amount”

         Therefore, claims 13-15 are allowable for depending on claim 12.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  










Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

06/14/2021